Exhibit 10.20

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

DEVELOPMENT AND SUPPLY AGREEMENT

This Development and Supply Agreement (“Agreement”) is entered into as of
June 1, 2010 (“Effective Date”) by and between ViewRay Incorporated, a Delaware
corporation (“ViewRay”), and Quality Electrodynamics, LLC, a Ohio limited
liability company (“QED”).

Background

ViewRay possesses valuable knowledge, expertise, intellectual properties and
resources with regard to radiation oncology devices which incorporate Magnetic
Resonance Imaging (MRI). QED possesses valuable knowledge, expertise,
intellectual properties and resources with regard to radio frequency (RF) coils
for use in MRI.

ViewRay wishes to engage QED to develop a family of RF coils which will meet
certain agreed technical specifications for incorporation into ViewRay’s
Renaissance™ radiation therapy system. ViewRay also wishes to purchase from QED
quantities of such device.

QED is willing to provide ViewRay with development services for this device and
is also willing to sell ViewRay quantities of such device at favorable pricing
in exchange for ViewRay’s agreement to maintain exclusivity of supply during a
specified period.

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1. DEFINITIONS.

1.1 Defined Terms. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning set forth below.

“Affiliate” means with respect to either party, any Person that, directly or
indirectly, is controlled by, controls or is under common control with such
party. For purposes of this definition only, “control” means, with respect to
any Person, the direct or indirect ownership of more than fifty percent (50%) of
the voting or income interest in such Person or the possession otherwise,
directly or indirectly, of the power to direct the management or policies of
such Person.

“Applicable Laws” means all applicable laws, statutes, regulations and
ordinances.

“Business Day” means any day other than a Saturday or Sunday that is not a
national holiday in the United States.

“Commercially Reasonable Efforts” means (i) with respect to any objective by any
party, commercially reasonable, diligent, good faith efforts to accomplish such
objective as such party would normally use to accomplish a similar objective
under similar circumstances; and (ii) with respect to any objective relating to
the development or commercialization of any product by any party, efforts and
resources normally used by such party with respect to a product owned by such
party at a similar stage in the development or life of such product.



--------------------------------------------------------------------------------

“Confidential Information” means any proprietary or confidential information of
either party (including but not limited to all ViewRay Intellectual Property and
all QED Intellectual Property) disclosed to the other party pursuant to this
Agreement, except any portion thereof which: (i) is known to the receiving
party, as evidenced by the receiving party’s prior written records, before
receipt thereof under this Agreement; (ii) is disclosed to the receiving party
by a third person who is under no obligation of confidentiality to the
disclosing party hereunder with respect to such information and who otherwise
has a right to make such disclosure; (iii) is or becomes generally known in the
public domain through no fault of the receiving party; or (iv) is independently
developed by the receiving party, as evidenced by the receiving party’s written
records, without access to such information.

“Control or Controlled” means, with respect to any Intellectual Property Right,
the possession (whether by ownership, license, or other agreement or arrangement
existing now or after the Effective Date, other than pursuant to this Agreement)
by a party or an Affiliate thereof of the right to grant to the other party a
license as provided herein under such Intellectual Property Right without
violating the terms of any agreement or other arrangement of such party or its
Affiliate with any third party.

“FCA” means “Free Carrier (named place)”, as that expression is defined in
Incoterms 2000, ICC Publishing S.A.

“Intellectual Property Right(s)” means all rights in (1) U.S. and foreign
utility and/or design patents, patent applications, and utility models;
(2) patents issuing on the patent applications described in clause (1);
(3) continuations, continuations-in-part, divisions, reissues, reexaminations,
or extensions of the patents or applications described in clauses (1)-(2);
(4) inventions, invention disclosures and improvements, whether or not
patentable; (5) works of authorship, whether or not protectable by copyright,
all copyrights to such works, including all copyright registrations and
applications and all renewals and extensions thereof; (6) rights in industrial
designs, and (7) Confidential Information, trade secrets, know-how, processes,
algorithms, proprietary databases, and other proprietary information, and all
tangible and intangible embodiments thereof.

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal entity or organization, other than
QED or ViewRay.

“Product” means each of the [***] that can be incorporated in the ViewRay
Renaissance™ radiation therapy system.

“Program” means the development program described in Attachment 1

“Program Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, created, discovered, developed,
generated, made or reduced to practice or fixed in a tangible medium of
expression as part of or based upon or related to activities undertaken as part
of the Program whether: (a) solely by one or more employees or agents of QED;
(b) solely by one or more employees or agents of ViewRay; or (c) jointly by one

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

or more employees or agents of QED and one or more employees or agents of
ViewRay. Program Intellectual Property will be listed in Attachment 3, which
shall be amended from time-to-time to include new Program Intellectual Property,
in accordance with Section 5.3.

“QED Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or fixed in a tangible medium of
expression by employees or consultants of QED at any time prior to the Effective
Date or after the Effective Date if such Intellectual Property Rights are not
based upon or related to the performance of the Program. The term QED
Intellectual Property, however, does not include any know-how, processes,
information and data which is, as of the Effective Date or later becomes,
generally available to the public through no breach by ViewRay of its
obligations under this Agreement.

“Specifications” or “Product Specifications” means the specifications for the
Product set forth in Attachment 1, as they may be amended or supplemented by the
parties pursuant to Section 2.4.

“ViewRay Domain” means the development, production, use, marketing, sale and
support of Products to customers for use in connection with radiation oncology
devices and specifically excludes products relating to diagnostic MRI imaging.

“ViewRay Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or fixed in a tangible medium of
expression solely by employees or consultants of ViewRay at any time prior to
the Effective Date or after the Effective Date if such Intellectual Property
Rights are not based upon or related to the performance of the Program. The term
ViewRay Intellectual Property, however, does not include any know-how,
processes, information and data which is, as of the Effective Date or later
becomes, generally available to the public through no breach by QED of its
obligations under this Agreement.

1.2 Other Defined Terms. The following terms shall have the meanings set forth
in the section appearing opposite such term:

 

“Acceptance”

   Section 2.3

“Act”

   Section 4.1

“AER”

   Section 4.3

“affected party”

   Section 10.14

“Agreement”

   Recitals

“Applicable Standards”

   Section 4.1

“Bankruptcy Code”

   Section 5.1

“Change Control Document”

   Section 2.4

“Change Request”

   Section 2.4

“Deliverable(s)”

   Section 2.3

“disadvantaged party”

   Section 10.14

“ECI”

   Section 3.5

“Effective Date”

   Recitals

“FDA”

   Section 4.2

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Force Majeure”

   Section 10.14

“Forecast”

   Section 3.2

“Full Production”

   Section 3.2

“Grant Agreement”

   Section 2.7.

“Indemnifying Party”

   Section 8.4

“ISO”

   Section 4.1

“Losses”

   Section 8.2

“Manufacturing Materials”

   Section 2.6

“MDR”

   Section 4.3

“Net Sales”

   Section 5.5

“Purchase Order”

   Section 3.3

“QED”

   Recitals

“QED’s Cost of Goods Sold”

   Section 3.5

“QED Indemnified Party(ies)”

   Section 8.3

“Regulatory Authority”

   Section 4.2

“Response Period”

   Section 2.4

“RMA”

   Section 3.9

“Rules”

   Section 10.2

“SOPs”

   Section 4.3

“Term”

   Section 9.1

“ViewRay”

   Recitals

“ViewRay Indemnified Party(ies)”

   Section 8.2.

2. DEVELOPMENT PROGRAM

2.1 Development of Product. The Program is directed toward the development of a
series of Products that each meet the applicable Specifications set forth in
Section A of Attachment 1 (including the documents referenced therein) and is
expected to have a duration of twenty (24) months. It is understood and agreed
that QED will use its Commercially Reasonable Efforts to complete the Program
and deliver a Product that meets the applicable Specifications; delivering a
detailed design for each of the Products that satisfies the Specifications
detailed in Section A of Attachment 1 and will deliver a prototype of said
Product in accordance with the schedule in Section B of Attachment 1.
Attachment 1 specifies information to be delivered to QED by ViewRay in order
for QED to progress the Program and the dates by which such information will be
delivered by ViewRay. QED shall not be responsible for Program delays resulting
from delay by ViewRay in delivering information necessary to progress the
Program and accordingly a day-for-day adjustment to the schedule set forth in
Attachment 1 shall be made for any such delay by ViewRay.

2.2 Progress Reports. (a) ViewRay and QED shall periodically meet, in person or
by telephone or videoconference at such times and places as are mutually agreed
upon, for QED to provide ViewRay with an update on the status of the progress of
the Program. ViewRay and QED shall each be responsible for its own expenses
incurred in connection with attending such meetings. The parties’
representatives for purposes of meetings under this Section 2.2 will be QED’s
Program Manager, or closest equivalent existing at the time, and ViewRay’s
Director of MRI Engineering, or closest equivalent existing at the time.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) QED shall provide ViewRay in advance of each meeting pursuant to
Section 2.2(a) an agenda for such meeting and reasonably-detailed written
reports describing the results of the Program, including difficulties
encountered in achieving the technical objectives of the Program during the
period since their last meeting. It is understood and agreed that neither party
may change the Specifications without the consent of the other party using the
procedure set forth in Section 2.4.

2.3 Deliverables. (a) QED shall deliver each deliverable due under Attachment 1
(each, a “Deliverable”) to ViewRay’s Oakwood Village, Ohio facility in
accordance with the schedule in Section B of Attachment 1. Prior to shipment QED
will perform bench testing to mutually agreed specifications and with mutually
agreed testing protocols and deliver to ViewRay a report on the test results
including any non-conformances. ViewRay will review the test results and within
five (5) working days from delivery of said report will either approve the
Deliverable for shipment to such location as designated by ViewRay or will
indicate any and all areas of testing non-conformance which must be addressed
prior to shipment. After receipt at the location designated by ViewRay, ViewRay
shall inspect the Deliverable and test such Deliverable against the applicable
Specifications. If ViewRay accepts the Deliverable, ViewRay shall acknowledge
its acceptance (“Acceptance”) of the Deliverable in writing. If ViewRay rejects
the Deliverable, ViewRay shall provide QED with notice of rejection, including a
reasonably specific description of the deficiencies alleged. QED will use
Commercially Reasonable Efforts to cure any such deficiencies in an expedient
manner and either “re-deliver” such Deliverable to ViewRay within ten (10)
Business Days following the notice of rejection or, if QED cannot accomplish
such re-delivery within such 10-Business Day period deliver to ViewRay within
such 10-Business Day period a plan for curing said deficiencies. If QED makes
re-delivery of the Deliverable, ViewRay shall, following its receipt of the
re-delivered Deliverable, accept or reject the Deliverable using the procedure
specified above. If QED instead provides a correction plan for such Deliverable,
ViewRay shall within five (5) Business Days following receipt of such correction
plan either agree to, offer modifications of or reject said correction plan. The
parties shall repeat the above process until the earlier of the date that a
mutually acceptable correction plan is agreed or thirty (30) Business Days
following ViewRay’s notice of rejection. If the parties are unable to agree on a
mutually acceptable correction plan, and do not extend the timeframe for
reaching an accepting a mutually acceptable plan, then ViewRay may withdraw the
specific Product in question from this Agreement and ViewRay will “return” the
Deliverable to QED and QED shall, within thirty (30) days following receipt of
the rejected Deliverable, return to ViewRay all sums (if any) paid by ViewRay to
QED for the Deliverable that is the subject of such rejection; provided, that
QED shall not be required to return the funding specified in Column 3 of Table 6
of Section D of Attachment 1 for such Deliverable through the date of withdrawal
of the Product in question from the contract). If the parties do agree upon a
correction plan, then QED shall perform such correction plan and “re-deliver”
the Deliverable within the agreed time period. ViewRay shall, following its
receipt of the re-delivered Deliverable, accept or reject the Deliverable using
the procedure specified above. The process specified in this Section 2.3 shall
be repeated until the earliest of the date: (i) ViewRay accepts the re-delivered
Deliverable; or (ii) ViewRay rejects the Deliverable two (2) times for failure
to comply with the Specifications; or (iii) one hundred eighty (180) days
elapses from the initial notice of rejection. If the parties are unable to
resolve such nonconformity within such time period, then ViewRay may withdraw
the applicable Product from coverage under this Agreement

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

and ViewRay may “return” the Deliverable to QED and QED shall, within
thirty (30) days following receipt of the rejected Deliverable, return to
ViewRay all sums (if any) paid by ViewRay to QED for the Deliverable that is the
subject of such rejection; provided, that QED shall not be required to return
the funding specified in Column 3 of Table 6 of Section D of Attachment 1 for
such Deliverable through the date of termination. For the avoidance of doubt all
inspection, testing and final Acceptance of the Deliverables by ViewRay shall
occur at ViewRay’s Oakwood Village facility.

(b) It is understood and agreed that the Deliverables need not be error-free to
have achieved the requirements for ViewRay to make payment of the progress
payments (if any) specified in Attachment 1, but if any Deliverable delivery or
redelivery contains errors that individually or in the aggregate adversely
affect ViewRay’s ability to use such Deliverable in accordance with the
applicable Specifications, ViewRay may rightfully reject such Deliverable
delivery or redelivery. Notwithstanding the foregoing, Acceptance will not
relieve QED of its obligation to fix all identified errors in a timely fashion.
ViewRay’s obligations to pay for the Deliverables are subject to Acceptance,
ViewRay shall have no obligation to pay for Deliverables except to the extent
they are the subject of ViewRay’s Acceptance.

(c) ViewRay will use Commercially Reasonable Efforts to test each Deliverable as
quickly as practicable and in any event within thirty (30) days of “delivery” of
such Deliverable.

2.4 Changes. (a) During the Program, ViewRay may request amendments to
Attachment 1 to effect changes in the Specifications. If ViewRay wishes to make
a change it shall notify QED of the requested change specifying the change with
sufficient details to enable QED to evaluate it (a “Change Request”). Within
ten (10) Business Days following the date of QED’s receipt of a ViewRay Change
Request, QED shall deliver a document that: (i) assesses the impact of the
change on the schedule, and (ii) incorporates a description of the requested
change and the cost therefor (a “Change Control Document”).

(b) Within ten (10) Business Days following ViewRay’s receipt of a QED Change
Control Document (“Response Period”), ViewRay will notify QED whether or not it
accepts the Change Control Document. If ViewRay accepts the Change Control
Document, then the provisions of this Agreement shall be deemed amended to
incorporate such change in accordance with the Change Control Document. If
ViewRay notifies QED not to proceed within the Response Period, then the Change
Request shall be deemed withdrawn and QED shall take no further action in
respect of it. If QED has not received any notice by the expiration of the
Response Period, then ViewRay shall be deemed to have advised QED not to
proceed. A separate Change Control Document will be required for each Change
Request but a Change request may include multiple changes; and each Change
Control Document will become subject to this Agreement when signed by QED and
ViewRay.

(c) QED may not make any changes in the form, fit, function, design,
manufacturing process, manufacturing location or appearance of the Products or
the Specifications without ViewRay’s prior written approval, which shall not be
unreasonably withheld. QED may recommend amendments to Attachment 1 to effect
changes in the Specifications if necessary to respond to difficulties
encountered in achieving the technical objectives of the Program. If QED wishes
to recommend a Change Request, it shall notify ViewRay of the requested change
and provide ViewRay with a Change Control Document and the provisions of
Section 2.4(a)-(b) shall apply.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.5 Success Criteria. If the Product prototype delivered in Phase 2 of the
Program meets the applicable Specifications, then the provisions of Section 3
shall take effect as it applies to the specific product delivered. If the
Product prototype delivered in Phase 2 of the Program does not meet the
Specifications or if ViewRay and QED determine during the course of the Program
that the results of the Program are unsatisfactory; which determination shall be
made with reference to the prospects for realizing Products that meet the
Specifications then in each case they may mutually agree to remove the specific
Product from the Program. If all the products are removed then the parties may
mutually agree to terminate the Program under Section 9.2(b). If the parties do
not agree with respect to removal of a Product or termination of the Program,
they shall resolve such dispute using the procedure specified in
Section 10.2(a)-(b).

2.6 Release of Manufacturing Materials. If (i) QED is in material breach of its
obligations under Section 3 of this Agreement and fails to cure such breach
within the time period set forth in Section 9.2; or (ii) QED commences a
voluntary case under the Bankruptcy Code or acquiesces to any petition filed
against it in an involuntary case under the Bankruptcy Code, or if QED contests
such action, such case is not dismissed within sixty (60) days of its initial
filing, QED shall hand over to ViewRay, at ViewRay’s first written request, all
of the special tools, engineering data, in-supplier lists, software and other
documentation and information which are required and/or useful for the
manufacture of the Products (collectively, the “Manufacturing Materials”).
Effective upon release of the Manufacturing Materials in accordance with this
Section 2.6, QED grants ViewRay a limited, non-exclusive, license to use,
reproduce, and modify the Manufacturing Materials as necessary to
(i) manufacture, support and maintain (or have manufactured, supported or
maintained on its behalf by a third party) the Products. The Manufacturing
Materials will be treated as Confidential Information of QED and ViewRay will
restrict disclosure of the Manufacturing Materials to those of its employees,
agents and consultants to whom it is necessary to disclose such Confidential
Information in connection with the performance of their duties hereunder.
Receipt by ViewRay of the Manufacturing Materials pursuant to this Section 2.6
does not in any way convey title or ownership of the Manufacturing Materials,
which shall remain with QED and all Manufacturing Materials, will continue to be
treated as QED Confidential Information following the release thereof. The
indemnification obligations of Section 8.2 below shall not apply with respect to
any Products manufactured by or for ViewRay pursuant to this Section 2.6.

2.7 Payment. (a) All payments under this Section 2 will be made by check or wire
transfer. Payments will be made in US Dollars. All amounts due under this
Section 2 will be due within thirty (30) days of receipt of invoice subject to
(i) ViewRay’s Acceptance of the applicable Deliverable in accordance with
Section 2.3 and (ii) receipt by ViewRay of reimbursement from the State of Ohio
Department of Development under the Grant Agreement, dated June 8, 2009 between
the State of Ohio, Department of Development and ViewRay [ODOD # TECH 09-075]
(the “Grant Agreement”).

(b) Notwithstanding the provisions of Section 2.1(a)(i), QED may invoice ViewRay
for ten percent (10%) of the fee specified in Column 2 of Table 6 of Section D
of Attachment 1 for each Deliverable on the date QED commences work on such
Deliverable. Thereafter, QED shall

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

invoice ViewRay monthly for the fees incurred by QED with respect to each
Deliverable on which it is working since the date of its then most recent
invoice; provided that QED may not bill ViewRay for an amount in excess of the
aggregate sum set forth in Column 2 of Table 6 of Section D of Attachment 1
without ViewRay’s prior consent, which consent may be provided by means of a
Change Control Document adopted in accordance with Section 2.4.

(c) ViewRay shall apply for reimbursement by the State of Ohio under the Grant
Agreement in accordance with the provisions of the Grant Agreement and shall
promptly pay QED upon receipt of funds from the State of Ohio under the Grant
Agreement according to the provisions of the Grant Agreement and Sections 2.3
and 2.7.

3. PURCHASE OF PRODUCTS AND TERMS OF SALE

3.1 Supply. If the Products meet the Specifications then ViewRay will purchase
Products from QED from time to time during the term of this Agreement.

3.2 Purchase Forecasts. At least two (2) months prior to the first delivery to
ViewRay of commercial Products, ViewRay will deliver to QED a twelve (12) month
rolling forecast (the “Forecast”). The Forecast will cover the 12 months
commencing with and including the calendar month in which the first delivery of
commercial Products is to occur. After delivery of the initial Forecast, the
Forecast will be updated on a monthly basis. The Forecast shall be non-binding
until [***] prior to the forecast shipment date at which time the quantities
become binding on ViewRay.

3.3 Product Orders. ViewRay will submit to QED firm written purchase orders
(each a “Purchase Order”) for the purchase of Products at least ninety (90) days
prior to the specified delivery date of the ordered Products. Each Purchase
Order will specify the quantity or, if more than one shipment is requested,
quantities of Products ordered, the requested delivery date or dates, and
ship-to locations. Orders will be placed by ViewRay to QED by email or
facsimile, or by other means agreed upon by the parties, to an address provided
by QED, which will initially be, [***]. In the case of conflict between the
provisions of this Agreement and either the standard printed terms of any
Purchase Order or the standard printed terms of sale of QED, the provisions of
this Agreement will control. Purchase Orders may not be cancelled, but ViewRay
may delay shipment for up to thirty (30) days with notice to QED delivered at
least thirty (30) days prior to the scheduled delivery date.

3.4 Obligation to Supply. (a) QED will acknowledge all Purchase Orders within
five (5) Business Days following receipt of same and will deliver all orders
within ninety (90) days following the date such Purchase Order is received. QED
will accept all Purchase Orders for a particular calendar month to the extent
that the Purchase Order (1) does not exceed the amount of the binding Forecast
for such calendar month, and (2) requires delivery no less than ninety (90) days
following the date on which QED receives the Purchase Order. QED will not be in
breach of this Section 3.4 if QED’s failure to supply Products is due to a Force
Majeure event or if QED’s failure is limited to quantities in excess of the
quantities specified in the binding Forecast period.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Each party will promptly notify the other party of any circumstances that it
believes may be of importance as to QED’s ability to meet ViewRay’s needs for
the Products in a timely manner. If the Forecasts indicate that ViewRay’s need
for the Products will exceed QED’s existing capacity to supply the Products, the
parties will determine in good faith whether QED successfully can expand its
production capacity so as to meet ViewRay’s needs in a timely manner.

3.5 Pricing. (a) Section A of Attachment 2 includes target pricing for each of
the seven Products to be supplied to ViewRay pursuant to this Section 3. As soon
as practicable following the Effective Date, but in any event not later than the
date when [***] of the funding for the portion of the Program covering the
Deliverables that correspond to the applicable Product has been expended, QED
will “confirm” the target pricing with notice to ViewRay. If the “confirmed”
pricing for the applicable Product is equal to or less than the target pricing
then the confirmed pricing will be applicable for purposes of this Agreement. If
the “confirmed” pricing for a Product is greater than the target pricing and
ViewRay objects to the increased pricing, then the parties will negotiate in
good faith for a period of sixty (60) days to establish mutually acceptable
pricing for the applicable Product, using the procedure specified in
Section 10.2(a) if necessary.

(b) If the parties cannot agree upon pricing for any of the Products using the
procedure specified in Section 3.5(a), then the pricing shall [***]. It is
understood and agreed that the provisions of Section 10.2(b) shall not be used
to resolve a pricing disagreement under this Section 3.5.

3.6 Payment. (a) All payments under this Section 3 will be made by check or wire
transfer. Payments will be made in US Dollars. All amounts due under this
Section 3 will be due within thirty (30) days of receipt of invoice and when
being funded with the proceeds due ViewRay under the Grant Agreement shall be
subject to ViewRay’s receipt of reimbursement from the State of Ohio Department
of Development under such Grant Agreement. QED will invoice ViewRay upon
shipment.

(b) If ViewRay fails to make any payment due to QED under this Agreement by the
due date for payment, then, without limiting QED’s remedies under Section 9.2,
the overdue amount shall accrue interest at the rate of 8% per annum from the
due date until the date of actual payment of the overdue amount. This
Section 3.6(b) shall not apply to payments that ViewRay contests in good faith
using the procedures in Section 10.2 during the pendancy of such dispute;
provided that in the event ViewRay does not prevail in such dispute then
interest shall accrue from the date payment was due until the date ViewRay makes
payment and such payment shall when made shall be accompanied by all interest so
accrued.

3.7 Resale Prices. Nothing contained herein shall be deemed to limit in any way
the right of ViewRay to determine the prices at which, or the terms on which,
the Products purchased by ViewRay may be resold by ViewRay as part of ViewRay
products or services.

3.8 Shipping. QED shall arrange for shipment and invoicing to ViewRay of the
Products ordered by ViewRay via common carrier, FCA QED’s Mayfield Village
facility. ViewRay shall pay all transportation, customs, duties and other
governmental charges, if any, relating to the export, import and sale of the
Products, and shall have all responsibility for storing and clearing the
Products through all customs requirements.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3.9 Acceptance; Defective Product. (a) QED shall perform all in-process and
finished Product tests required by the Product Specifications. All such tests
and test results shall be performed, documented and summarized by QED in
accordance with the Product Specifications and the Applicable Standards. Each
shipment of Product from QED to ViewRay shall contain such quality control
certificates as are necessary to show that the Product is in conformity with the
Product Specifications and the Applicable Standards. If during the manufacturing
process, QED identifies an issue which is anticipated to result in an end
shipment date delay QED will promptly notify ViewRay of the issue and/or its
anticipated impact on shipment date.

(b) Any claim by ViewRay that a Product does not conform to the applicable
warranties specified in Section 7.2 during the applicable warranty period
specified will be addressed using the procedure specified in this Section 3.9.
ViewRay will notify QED in writing of any alleged defect of Product, will
request a Return Material Authorization (“RMA”) number and will within thirty
(30) days of receipt of such RMA number return such Product to QED freight
prepaid and properly insured, along with a reasonably detailed statement of the
claimed defect and proof of date of purchase. Such notice and statement may be
sent to an email address provided by QED, which will initially be [***]. QED
will use Commercially Reasonable Efforts to deliver replacement Product to
ViewRay or its designated customer freight prepaid and properly insured with
earliest delivery which can be obtained. Alternatively, QED may dispatch service
personnel to inspect the applicable Product in the field, and in such cases will
use Commercially Reasonable Efforts to dispatch such personnel to the site of
the applicable Product within five (5) days if the Product is not functioning to
Specification. ViewRay may also request that QED dispatch service personnel to
inspect the applicable Product in the field, in which case QED will use
commercially reasonable efforts to dispatch such personnel within five (5) days
after such request. Repair or replacement of defective Products will be at QED’s
expense. In the event that QED reasonably determines that any allegedly
nonconforming Product is in fact not defective (including Product that has been
modified, misused, abused or the subject of unauthorized repair), QED will
notify ViewRay in writing and ViewRay will reimburse QED for all reasonable
costs and expenses related to the inspection, the cost of the replacement
Product (if any), and the cost of the return of such Product to ViewRay (if
applicable). If ViewRay disputes QED’s determination that a Product is not
defective, the dispute will be discussed and resolved using the procedure
provided in Section 10.2.

3.10 Manufacturing Rights. (a) If QED fails to supply Product ordered by ViewRay
in accordance with the terms of this Agreement regarding the quantity or quality
of Products supplied to ViewRay, then QED shall within fifteen (15) Business
Days of said failure present ViewRay with a plan to remedy the problem and shall
use Commercially Reasonable Efforts to execute such plan and remedy the problem
or QED shall secure an alternative source of supply within a reasonable time at
no additional cost to ViewRay. Any such alternative source of supply shall be on
terms substantially identical with the terms of this Agreement. If QED is unable
to provide a plan to remedy the problem or secure an alternative source of
supply within [***] after its initial failure to supply, then QED shall consult
with ViewRay and the parties shall work together to remedy the problem. If QED
is unable to remedy the supply problem after [***] (or longer as agreed in
writing by the parties), commencing with the date upon which such failure to
supply began, then ViewRay may at its option, and upon notice to QED,
manufacture the Products itself or through a third party in accordance with the
provisions of Section 3.10(b).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) If ViewRay notifies QED pursuant to Section 3.10(a), above, that ViewRay
will manufacture the Products itself or through a third party, QED shall
(i) deliver to ViewRay within thirty (30) days media embodying or disclosing all
Program technology and Program proprietary or intellectual property rights
necessary to enable ViewRay or its designee to manufacture Products conforming
with the Specifications; and (ii) provide ViewRay or its designee, upon request,
with reasonable assistance in establishing a back-up manufacturing line. ViewRay
shall require any third party ViewRay designates to manufacture Products
pursuant to this Section 3.10, to agree in writing to observe the terms of this
Agreement relating to confidentiality and the manufacture of Products.
Notwithstanding any provision of this Section 3.10 to the contrary, in no case
shall QED be required to pay ViewRay in respect of any Products purchased by
ViewRay from a third party operating a back-up manufacturing line established
pursuant to this Section 3.10 or manufactured by ViewRay or its Affiliates
pursuant to this Section 3.10.

3.11 Changes. (a) The Product Specifications for “commercial” Product supplied
pursuant to this Section 3 may be modified or changed only by ViewRay. ViewRay
shall use the procedure specified in Section 2.4(a)-(b) to request such
modifications or changes, except as modified in this Section 3.11. To the extent
that any such modification or change results in an increase or decrease in the
cost of manufacturing any Product or requires additional capital investment or
other material changes to the manufacturing process, the parties shall jointly
examine and mutually agree upon the consequences thereof and shall make an
appropriate increase or decrease to the purchase price of such Product arising
from such modification or change. In the event that any such change or
modification results in the obsolescence of any raw materials, work-in-process,
and/or finished materials, the cost of any such obsolescence shall be the sole
responsibility of ViewRay to a maximum of material value attributable to open
purchase orders and any additional Product in the then current Forecast with
planned shipment within ninety (90) days of the change date. At least four
(4) weeks prior notice is required for any requested Product Specifications
change pursuant to this Section 3.11; provided, however, that if any requested
Product Specifications change requires additional regulatory approval(s), the
implementation of such requested change shall in no event be required until four
(4) weeks after such approval(s) have been obtained. QED shall not be required
to implement any change to the Product Specifications that it reasonably
believes will prevent it from being able to perform in accordance with the terms
of this Agreement unless such terms are modified. If QED notifies ViewRay that
it believes the preceding sentence is applicable the parties shall meet and
attempt to resolve the matter within ninety (90) days using the procedure
specified in Section 10.2 if necessary; during any such period the Product will
continue to be manufactured under the Product Specifications without such
modification. If the parties are unable to resolve such matter within such
90-day period, then QED shall continue to supply the Product to ViewRay under
the Product Specifications without such modification.

(b) QED will not alter, modify, add to, or otherwise change the Product
Specifications, Product, or any materials, suppliers or manufacturing techniques
used in the design or production of the Products that will or may possibly
affect the form, fit or function of the Products without ViewRay’s prior written
approval. ViewRay may require QED to make changes in raw materials or processes
subject to a mutually agreed price adjustments. QED may rebalance its production
line in its reasonable business judgment; provided that the rebalancing makes no
change to and has no effect on the form, fit or function of the Products.
ViewRay will not make any changes to the Product Specifications without
notifying QED in accordance with Section 3.11(a).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

4. QUALITY ASSURANCE; SUPPORT

4.1 Manufacturing Practices; Testing. QED shall manufacture the Products
supplied pursuant to Section 3 in accordance with mutually agreed quality
standards and the Specifications. QED will install and maintain effective
quality control systems, conduct quality assurance testing and keep
comprehensive process control records conforming to (1) appropriate best
practices, including the then applicable good manufacturing practices
regulations of the U.S. Food and Drug Administration (“FDA”) under 21 C.F.R.
Part 820 or comparable regulations of any other supra-national, regional,
federal, state, or local regulatory agency or authority that has authority to
grant registrations, authorizations, licenses and approvals necessary for the
commercial manufacture, distribution, marketing, promotion, sale, use,
importation, or exportation of the Products, including specifically ISO 13485
certification, ISO 9001 certification and MHLW accreditation (each, including
the FDA, a “Regulatory Authority”) that apply to the manufacture of the Products
(“Applicable Standards”); and (2) other requirements set forth herein.

4.2 Regulatory Clearances. ViewRay will have sole responsibility and authority
for obtaining and maintaining regulatory clearance of the ViewRay system
incorporating the Product (and all improvements or variations to such ViewRay
system incorporating the Product developed during the term of this Agreement),
including without limitation obtaining and maintaining approvals and clearances
from the FDA and any other Regulatory Authority necessary for the ViewRay system
incorporating the Product or the commercial distribution and sale of the ViewRay
system incorporating the Product. All regulatory filings with the FDA or any
other Regulatory Authority relating to the ViewRay system incorporating the
Product will be made in the name of ViewRay or its designee and ViewRay will be
responsible for maintaining the required records for such system.

4.3 Quality Assurance Inspections. (a) During regular business hours and upon
reasonable advance notice, QED will permit ViewRay and its agents and its
customers to inspect the facilities of QED, pertaining to the Products and
provide access to QED’s manufacturing quality control documentation related to
the Products to the extent necessary for, and for the purpose of assessing QED’s
compliance with this Agreement. As a condition of provision to ViewRay agents or
ViewRay customers of access to QED’s facilities and documentation, all
information obtained by ViewRay agents or ViewRay customers as a result of such
access will be QED Confidential Information for purposes of this Agreement. QED
may require any agent or customer of ViewRay seeking access to QED’s facilities
under this Section 4.3(a), as a condition to such access, to execute a standard
confidentiality agreement with QED under which such agent agrees to treat
information disclosed during such inspection as the Confidential Information of
QED under terms and conditions no less restrictive than the terms contained in
Section 6.2.

(b) If an inspection pursuant to Section 4.3(a) reveals that the facilities used
to manufacture Products do not satisfy the Applicable Standards in all material
respects, then ViewRay will promptly provide to QED written notice of such fact,
which notice will contain in reasonable detail the deficiencies found in the
manufacturing facilities and, if practicable, those steps ViewRay believes QED
should undertake in order to remedy such deficiencies. QED will remedy such
deficiencies within a reasonable period of time after receipt of such written
notice and provide evidence of this corrective action to ViewRay as requested.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) QED will maintain manufacturing quality documentation and will certify that
Product was manufactured and tested in accordance with the Specifications and
Applicable Standards. ViewRay may request copies of such certifications as part
of the inspections permitted under Section 4.3(a).

(d) QED will comply with the Specifications and Applicable Standards in its
manufacturing of the Products. Prior to shipping any Product, QED will carry out
the Product tests specified in the applicable Specifications on each unit of
Product. If a Product or any part of a Product fails to meet the Specifications,
the Product will be repaired or replaced by QED as set forth in Section 7.3 and
the relevant test will be repeated until such Product passes such test
requirements. No Product will be shipped to ViewRay or its designee without
passing all tests specified in the Specifications. Certification of conformance
and/or test reports will be provided on request with each unit as evidence of
compliance.

4.4 Recalls. (a) Prior to the commercial release of the ViewRay system
incorporating the Product, ViewRay will provide QED with ViewRay’s standard
operating procedures (“SOPs”) as to recalls. If either party becomes aware of
information about any Product indicating that it may not conform to the
Specifications, it will promptly so notify the other party. The parties will
promptly confer to discuss such circumstances and to consider appropriate
courses of action, which courses of action will be consistent with the SOPs.
ViewRay will have the right to initiate, and will bear all costs associated
with, a recall, withdrawal, or field correction of the ViewRay system
incorporating the Product for any reason; provided that ViewRay may proceed
against QED pursuant to Section 7.3 if such recall, withdrawal, or field
correction of the ViewRay system incorporating the Product is the direct result
of (i) any breach by QED of its duties under the Agreement or (ii) QED’s
negligence or willful misconduct.

(b) With respect to any recall, withdrawal, or field correction of a Product
incorporated in a ViewRay system, ViewRay or its designee will be responsible
for coordinating all of the necessary activities in connection with such recall,
withdrawal, or field correction. ViewRay and QED will coordinate any statements
to customers and the media, including, but not limited to, press releases and
interviews for publication or broadcast and neither party will issue any such
statements without consulting with the other and neither party shall identify
the other party in any such statements without the other party’s written
consent, not to be unreasonably withheld, except as required by a Regulatory
Authority. The parties will reasonably cooperate with each other in the conduct
of such activities and will perform any acts reasonably requested by the other
party to facilitate the recall, withdrawal or field correction. Each party will
keep the other party fully informed of progress and in relation to all material
decisions or actions such party undertakes pursuant to this Section 4.4(b).

(c) Each party will promptly (within two (2) working days unless a shorter time
period is required under applicable law) notify the other party in writing of
any event or complaint that gives rise or could give rise to the need to file a
Medical Device Report (an “MDR”) within the meaning of the Federal Food, Drug
and Cosmetic Act of 1941, as amended (the “Act”) or a

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

similar report under the laws or regulations administered by any Regulatory
Authority (collectively, an “AER”), with respect to any Product or the
manufacture, distribution or use thereof in accordance with the MDR regulation,
21 C.F.R. Part 803 or similar regulations covering AER’s. Each such written
notice will be Confidential Information under this Agreement. If, as a result of
any corrective action or any final, non-appealable or non-appealed governmental
or court action, an AER is required to be issued for any Product sold hereunder,
ViewRay will bear the costs and expenses of and will be responsible for all
corrective actions associated with such AER but may proceed against QED pursuant
to Section 7.3 if such AER is the direct result of (i) any breach by QED of its
duties under the Agreement or (ii) QED’s negligence or willful misconduct.

5. LICENSES; PROPRIETARY RIGHTS

5.1 QED Licenses. (a) QED hereby grants to ViewRay and ViewRay hereby accepts, a
worldwide, perpetual, paid-up and royalty-free license, including the right to
grant sublicenses, to use the QED Intellectual Property Rights and the Program
Intellectual Property Rights owned by QED for the purpose of developing and
selling products and delivering services that embody or utilize the Products to
customers within the ViewRay Domain. ViewRay will not use QED Intellectual
Property for any other purpose, without QED’s prior written permission and
ViewRay shall not grant, or attempt to grant, a sublicense under this
Section 5.1(a) to use QED Intellectual Property Rights, including the Program
Intellectual Property Rights owned by QED outside the ViewRay Domain without the
express written consent of QED.

(b) The license granted under Section 5.1(a) excludes the right to sublicense or
otherwise practice the QED Intellectual Property and the Program Intellectual
Property owned by QED for the purpose of making or having made Products except
as otherwise provided under Section 3.10.

(c) The license granted under this Section 5.1 shall be treated as a license of
rights to “intellectual property” (as defined in Section 101(56) of Title 11 of
the United States Code, as amended (the “Bankruptcy Code”)) for purposes of
Section 365(n) of the Bankruptcy Code. The parties agree that ViewRay may elect
to retain and may fully exercise all of its rights and elections under the
Bankruptcy Code provided, that it abides by the terms of this Agreement.

5.2 ViewRay Licenses. ViewRay hereby grants and agrees to grant to QED, solely
to provide the applicable services under this Agreement and to supply
Deliverables (during the Program) and Products (pursuant to Section 3) to
ViewRay, a non-exclusive, paid-up and royalty-free license to use the ViewRay
Intellectual Property and the Program Intellectual Property owned by ViewRay in
connection with its performance of the Program and its supply of Products
pursuant to Section 3. Upon the expiration or termination of the applicable
Program work, QED’s license shall terminate and be of no further force or
effect.

5.3 Reservation of Rights. (a) This Agreement does not convey to ViewRay any
ownership rights in any portion of any QED Intellectual Property or the Program
Intellectual Property owned by QED by implication, estoppel or otherwise, but
constitutes only a license to use the QED Intellectual Property and the Program
Intellectual Property owned by QED as necessary to give effect to the license
and in accordance with all of the terms of this Agreement. Title to the QED
Intellectual Property and the Program Intellectual Property owned by QED, shall
at all times remain vested in QED. All rights in and to the QED Intellectual
Property and the Program Intellectual Property owned by QED not expressly
granted under. his Agreement are reserved to and retained by QED.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) This Agreement does not convey to QED any ownership rights in any portion of
the ViewRay Intellectual Property or the Program Intellectual Property owned by
ViewRay by implication, estoppel or otherwise. Title to the ViewRay Intellectual
Property and the Program Intellectual Property owned by ViewRay shall at all
times remain vested in ViewRay. All rights in and to the ViewRay Intellectual
Property and the Program Intellectual Property owned by ViewRay not expressly
granted under this Agreement are reserved to and retained by ViewRay.

(c) Title to and any interest in Program Intellectual Property described in
clause (a) of the Program Intellectual Property definition shall be the property
of QED. Title to and any interest in Program Intellectual Property described in
clause (b) of the Program Intellectual Property definition shall be the property
of ViewRay. Title to and any interest in Program Intellectual Property described
in clause (c) of the Program Intellectual Property definition shall be owned
jointly by QED and ViewRay; provided, that, except as set forth in
Section 5.3(e), ViewRay shall not use such jointly owned Program Intellectual
Property except in connection with the practice of the license granted under
Section 5.1.

(d) For purposes of this Agreement, except as otherwise set forth in this
Agreement, the determination of as to which party invented any invention will be
made in accordance with the standards of inventorship and conception under title
35 of the U.S. Code and title 37 of the U.S. Code of Federal Regulations.

(e) During the term of this Agreement, each party shall promptly disclose to the
other in writing any Program Intellectual Property that might, under applicable
law, be patentable or otherwise protectable. Program Intellectual Property
(including, without limitation, improvements thereon whether developed by such
party or any employee, or agent of such party) will be added to Attachment 3.
Within forty five (45) days following the date of such disclosure regarding the
existence of particular Program Intellectual Property (including, without
limitation, improvements thereon whether developed by a party or any employee or
agent of such party) that is jointly owned, the parties shall confer and
mutually agree as to appropriate protection for such Program Intellectual
Property, including an application, preparation, prosecution and maintenance
strategy. If the parties cannot agree upon whether or not to seek patent or
other protection with respect to any Program Intellectual Property that is
jointly owned, the party desiring to seek such protection may take whatever
actions it deems necessary or appropriate to seek such protection in any and all
jurisdictions deemed appropriate by such party at its cost and expense, and the
other party shall assign to the party desiring to seek such protection all
right, title and interest in and to such Program Intellectual Property and shall
cooperate and assist the party seeking such protection in such efforts at the
cost and expense of the party seeking such protection; whereupon the party to
which such Program Intellectual Property has been assigned shall grant to the
assignor thereof a non-exclusive, worldwide, irrevocable, paid-up, royalty-free,
sublicensable license: (i) if ViewRay is the licensee, to make, have made, use,
practice, offer to sell, sell and import, export and otherwise commercially
exploit such Program Intellectual Property within the ViewRay Domain; and
(ii) if QED is the licensee, to make, have made, use, practice, offer to sell,
sell and import, export and otherwise commercially exploit such Program
Intellectual Property outside of the ViewRay Domain.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(f) QED shall have the sole right, but not the obligation, to file, prosecute,
and maintain, at QED’s sole expense, patents covering Program Intellectual
Property owned solely by QED. QED shall promptly furnish or have furnished to
ViewRay copies of all patents, patent applications, substantive patent office
actions, and substantive responses received or filed in connection with such
applications (excluding patents and patent applications covering solely QED
Intellectual Property that is not licensed to ViewRay under Section 5.1). In the
case of patent applications and responses, copies will be furnished to ViewRay
at least fifteen (15) days before filing or mailing, as the case may be. ViewRay
may itself or through its attorney offer comments and suggestions with respect
to the matters that are the subject of this Section 5.3(f) and QED agrees to
consider such comments and suggestions; provided that nothing herein shall
obligate QED to adopt or follow such comments or suggestions. ViewRay shall
cooperate in the preparation, filing, prosecution and maintenance of any and all
patent applications and patents covering Program Intellectual Property owned
solely by QED. QED shall promptly provide notice to ViewRay as to all matters
that come to its attention that may affect the preparation, filing, prosecution
or maintenance of any patents or patent applications covering Program
Intellectual Property owned solely by QED. In the event that QED elects not to
file for patent protection or elects not to prosecute or maintain a patent or
patent application in respect of Program Intellectual Property owned solely by
QED it shall notify ViewRay of such decision at least forty five (45) days prior
to the due date of any action or payment due. ViewRay shall then have the right,
but not the obligation, to assume the responsibility therefor at its own cost
and expense.

(g) ViewRay shall have the sole right, but not the obligation, to prepare, file,
prosecute, and maintain, at ViewRay’s sole expense, patents covering Program
Intellectual Property owned solely by ViewRay. ViewRay shall promptly furnish or
have furnished to QED copies of all patents, patent applications, substantive
patent office actions and substantive responses relevant to the design or
manufacturing practice of QED, received or filed in connection with such
applications. In the case of such patent applications and responses, copies will
be furnished to QED at least fifteen (15) days before filing or mailing, as the
case may be. QED may itself or through its attorney offer comments and
suggestions with respect to the matters that are the subject of this
Section 5.3(g) relating to the design or manufacturing practice of QED and
ViewRay agrees to consider such comments and suggestions; provided that nothing
herein shall obligate ViewRay to adopt or follow such comments or suggestions.
QED shall cooperate in the preparation, filing, prosecution and maintenance of
any and all patent applications and patents covering Program Intellectual
Property owned solely by ViewRay.

5.4 Enforcement. (a) QED shall be solely responsible for defense and enforcement
of QED Intellectual Property and Program Intellectual Property owned by QED, but
in each case subject to the provisions of Section 5.4(b) with respect to
enforcement within the ViewRay Domain. ViewRay shall be solely responsible for
the defense and enforcement of ViewRay Intellectual Property and Program
Intellectual Property owned by ViewRay.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) QED shall have the first option to pursue any enforcement of QED
Intellectual Property and Program Intellectual Property owned by QED within the
ViewRay Domain; provided, that QED pays all costs and expenses related to the
same, keeps ViewRay reasonably informed of its progress and provides ViewRay
with copies of any substantive documents related to such proceedings and
reasonable notice of all such proceedings. QED’s costs and expenses in
prosecuting or defending such matters shall be subject to reimbursement in
accordance with Section 5.4(d). QED shall notify ViewRay of its decision to
exercise its right to enforce or defend such intellectual property within the
ViewRay Domain not later than ninety (90) days following its discovery or
receipt of notice of the alleged infringement.

(c) If (i) QED notifies ViewRay that it will not exercise its option to enforce
any intellectual property in accordance with Section 5.4(b); (ii) ViewRay and
QED have not otherwise agreed not to pursue or defend against such infringement
for business reasons; (iii) QED has not persuaded the alleged infringer to
desist or the person alleging the infringement to forebear, (iv) QED is not
diligently pursuing an infringement action or diligently defending the validity
or enforceability of such intellectual property within the ViewRay Domain; or
(v) QED has not provided ViewRay with evidence of bona fide negotiations of an
acceptable sublicense agreement with the alleged infringer or person alleging
infringement, then ViewRay shall have the right to pursue legal action against
the alleged infringer or take control of any action initiated by, or being
defended by, QED at ViewRay’s own cost and expense.

(d) Any recovery of damages in any suit handled by one party pursuant to
Section 5.4(b) or Section 5.4(c) shall be applied first in satisfaction of any
unreimbursed expenses and legal fees of the party handling the suit or
settlement thereof. The balance of any recovery obtained by settlement or
otherwise shall be distributed: (i) first to ViewRay in an amount equal to a
reasonable royalty on the sales of the infringer, and (ii) then to QED in an
amount equal to the sums due QED based on such sales (assuming QED had made
sales of Products to ViewRay in respect of the sales of the infringer). The
balance, if any, remaining after ViewRay and QED have been compensated pursuant
to Section 5.4(d)(i)-(ii) shall be divided equally between the parties. No
settlement, consent judgment or other voluntary final disposition of any suit
subject to Section 5.4(b) or Section 5.4(c) may be entered into without the
consent of the other party, which consent shall not be unreasonably withheld.

(e) In any infringement suit as either party may institute to enforce
Intellectual Property Rights covered by this Section 5.4, or in any declaratory
judgment action alleging invalidity or non-infringement of any Intellectual
Property Rights covered by this Section 5.4 brought against QED or ViewRay, the
other party shall, at the request and expense of the party initiating or
defending the suit or action, cooperate and assist in all reasonable respects,
having its employees testify when requested and making available relevant
records, papers, information, specimens and the like.

6. CONFIDENTIALITY

6.1 Publicity. The terms of this Agreement (including its existence) shall be
treated as the Confidential Information of both parties and neither party will
issue any press release or make any other statement, written or oral, to the
public, the press or otherwise, relating to this Agreement and the transactions
contemplated by this Agreement that has not previously been approved in writing
by the other party. Nothing in this Section 6.1 shall prohibit a party from
making such disclosures to the extent required under applicable federal or state
securities laws or any rule or regulation of any nationally recognized
securities exchange. In such event, however,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

the disclosing party shall use good faith efforts to notify and consult with the
other party prior to such disclosure and, where applicable, shall diligently
seek confidential treatment to the extent such treatment is available under
applicable securities laws. Each party may provide a copy of this Agreement or
disclose the terms of this Agreement: (a) to any finance provider in conjunction
with a financing transaction, if such finance provider agrees to keep the terms
of this Agreement confidential, (b) to enforce its rights under this Agreement
in a proceeding in accordance with Section 10.2, (c) to any legal or financial
advisor of such party, or (d) to current/prospective investors provided such
investors are subject to a confidentiality agreement that is consistent with the
terms of Section 6.2 regarding protection of Confidential Information of the
other party.

6.2 Confidentiality. (a) Confidential Information of each party will be used by
the other party solely for the purposes permitted by this Agreement. All
Confidential Information of a disclosing party will be received and held in
confidence by the receiving party, subject to the provisions of this Agreement.
Each party acknowledges that, except for the rights expressly granted under this
Agreement, it will not obtain any rights of any sort in or to the Confidential
Information of the other party as a result of such disclosure and that any such
rights must be the subject of separate written agreement(s).

(b) Each party will restrict disclosure of the other party’s Confidential
Information to those of its employees and consultants to whom it is necessary or
useful to disclose such Confidential Information in connection with the purposes
permitted under this Agreement. Each party shall use Commercially Reasonable
Efforts including at least efforts commensurate with those employed by the party
for the protection of its own Confidential Information, to protect the
Confidential Information of the other party.

(c) Nothing herein shall prevent a receiving party from disclosing all or part
of the Confidential Information of the other party in response to a court order
or other legal proceeding requesting disclosure of same; provided, the party
that receives such order or process provides prompt notice to the disclosing
party before making any disclosure (to the extent possible) and permits the
disclosing party to oppose or narrow such request for disclosure and supports
any of the disclosing party’s reasonable efforts to oppose such request (at
disclosing party’s expense), and only to the extent necessary to comply with
such request. Disclosure of Confidential Information pursuant to this
Section 6.2(c) will not alter the character of that information as Confidential
Information hereunder.

(d) Either disclosing party may at any time notify the receiving party that such
receiving party must return to the disclosing party the disclosing party’s
Confidential Information. Each receiving party hereby agrees to, within
thirty (30) days of such notification: (i) return all documents and tangible
items it or its employees or agents have received or created pursuant to this
Agreement pertaining, referring or relating to the other party’s Confidential
Information; and (ii) return or certify (in a writing attested to by a duly
authorized officer of such party) destruction of all copies, summaries,
modifications or adaptations that such party or its employees or agents have
made from the materials provided by the disclosing party; provided, however,
that a party is permitted to retain one copy of such materials in its legal
files to be used to verify compliance with its obligations hereunder.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

7. REPRESENTATIONS AND WARRANTIES.

7.1 Authorization; Enforceability. Each of ViewRay and QED represents and
warrants to the other party that: (a) it is duly organized and validly existing
under the laws of its jurisdiction of organization and has all requisite power
and authority to enter into this Agreement; (b) it is duly authorized by all
requisite action to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby, and that the same do not
conflict or cause a default with respect to such party’s obligations under any
other agreement; (c) it has duly executed and delivered this Agreement; and
(d) it is authorized to disclose any and all Confidential Information made
available to the other party pursuant to this Agreement.

7.2 Products. (a) QED warrants to ViewRay that all Products supplied to ViewRay
pursuant to Section 3 shall: (i) for a period of twelve (12) months from the
date of acceptance by the ViewRay customer but not more than eighteen (18)
months from the date of shipment by QED to ViewRay, whichever is longer, conform
to its then current published specifications and documentation and the
Specifications (provided that in the event of a conflict between the
Specifications and the published specifications or documentation, the terms of
the Specifications will control), and (ii) be manufactured, labeled, packaged,
stored and tested (while in the possession or control of QED) in accordance with
the Specifications current as of the date of manufacture and the applicable laws
and regulations in relation to the manufacture and testing of the Product
(including all Applicable Standards). This warranty does not apply to any
non-conformity of the Products resulting from misuse, mishandling or
unauthorized modification of the Products or storage in an improper environment
in each case by any party other than QED or its agents.

(b) QED warrants to ViewRay that all Products shall be delivered free and clear
of all liens and encumbrances.

7.3 Remedy. In the event any Products purchased by ViewRay from QED fail to
conform to the warranty set forth in Section 7.2, QED shall, at QED’s option,
repair or replace the Products. ViewRay shall notify QED of any such
nonconformity and return the applicable Products in accordance with Section 3.9.
It is understood and agreed that the remedy set forth in this Section 7.3 shall
not limit either party’s other remedies at law or equity, including a party’s
remedies with respect to third party claims arising pursuant to Sections
8.2-8.3.

7.4 Disclaimer. (a) EXCEPT FOR THE WARRANTIES EXPRESSLY MADE IN SECTIONS
7.1-7.2, NEITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED (WHETHER WRITTEN OR ORAL), INCLUDING, WITHOUT LIMITATION ANY
WARRANTY OF MERCHANTABILITY OR ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
WITH RESPECT TO ANY MATTER WHATSOEVER, INCLUDING BUT NOT LIMITED TO, THE
PRODUCTS.

(b) THE REPRESENTATIONS AND WARRANTIES OF EACH OF QED AND VIEWRAY EXTEND ONLY TO
THE OTHER PARTY. NEITHER PARTY WILL BE LIABLE FOR ANY CLAIM OR DEMAND AGAINST
SUCH OTHER PARTY BY A THIRD PARTY, EXCEPT TO THE EXTENT PROVIDED IN SECTIONS
8.2-8.3.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

8. RISK ALLOCATION

8.1 Limitation of Liability. EXCEPT FOR BREACH OF CONFIDENTIALITY OBLIGATIONS
UNDER SECTION 6 AND EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 8.2-8.3 WITH
RESPECT TO THIRD PARTY CLAIMS, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER FOR ANY LOST PROFITS OR SAVINGS OR FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED,
UNDER ANY THEORY OF LIABILITY, REGARDLESS OF WHETHER THE PARTIES HAVE ADVISED OR
BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

8.2 Indemnification of ViewRay. Subject to the provisions of Section 8.4, QED
will defend, indemnify, and hold harmless ViewRay and its Affiliates, officers,
directors, employees, agents, and their successors and assigns (each, in such
capacity, an “ViewRay Indemnified Party”) from and against any claim, suit,
demand, loss, damage, expense (including reasonable attorneys’ fees of ViewRay
Indemnified Party(ies) and those that may be asserted by a third party) or
liability (collectively, “Losses”) arising from any third party claim or
proceeding against the ViewRay Indemnified Party(ies) by any third party to the
extent that such claim or proceeding is based on: (a) a third party assertion
that the Products infringe any third party Intellectual Property Rights, except
to the extent of infringement claims covered in Section 8.3, below; or (b) a
third party allegation of product liability or personal injury arising from or
relating to a manufacturing defect of the Products. The foregoing
indemnification action shall not apply in the event and to the extent that such
Losses arose as a result of any ViewRay Indemnified Party’s negligence,
intentional misconduct or breach of this Agreement.

8.3 Indemnification of QED. Subject to the provisions of Section 8.4, ViewRay
will defend, indemnify, and hold harmless QED and its Affiliates, officers,
directors, employees, agents, and their successors and assigns (each, in such
capacity, an “QED Indemnified Party”) from and against any Losses arising from
any third party claim or proceeding against the QED Indemnified Party(ies) by
any third party to the extent that such claim or proceeding is based on: (a) any
third party allegation of infringement of third party Intellectual Property
Rights, where such claim is based upon the combination, operation or use of the
Products with ViewRay technology or products in a manner not explicitly
contemplated by this Agreement, if such claim of infringement would have been
avoided but for such combination, operation or use; or (b) any third party
allegation of product liability or personal injury arising from or relating to
the ViewRay products or services (other than due to the failure of a Product).
The foregoing indemnification action shall not apply in the event and to the
extent that such Losses arose as a result of any QED Indemnified Party’s
negligence, intentional misconduct or breach of this Agreement.

8.4 Procedure. To receive the benefit of indemnification under Section 8.2 or
Section 8.3, the ViewRay Indemnified Party or QED Indemnified Party, as
applicable, must: (a) promptly notify the party from whom indemnification is
sought (each, an “Indemnifying Party”) of any claim or proceeding; provided,
that failure to give such notice shall not relieve Indemnifying Party of its
indemnification obligations except where, and solely to the extent that, such
failure actually and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

materially prejudices the rights of Indemnifying Party; (b) provide reasonable
cooperation to the Indemnifying Party (and its insurer), as reasonably
requested, at Indemnifying Party’s cost and expense; and (c) tender to the
Indemnifying Party (and its insurer) full authority to defend or settle the
claim or suit; provided that no settlement requiring any admission by the
Indemnified Party or that imposes any obligation on the Indemnified Party shall
be made without the Indemnified Party’s consent. Neither party has any
obligation to indemnify the other party in connection with any settlement made
without the Indemnifying Party’s written consent. The Indemnified Party has the
right to participate at its own expense in the claim or suit and in selecting
counsel therefore.

8.5 Insurance. Each party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated. It is understood that such insurance shall not be construed
to create a limit of either party’s liability with respect to its
indemnification obligations under this Section 8. Each party shall cause the
other to be listed as an additional named insured on such policy(ies) and shall
provide the other with written evidence of such insurance upon request. Each
party shall provide the other with written notice at least fifteen (15) days
prior to the cancellation, non-renewal or material change in such insurance or
self-insurance which materially adversely affects the rights of the other party
hereunder. If such party does not obtain replacement insurance or take other
measures that allow it to provide comparable coverage within such 15-day period,
the other party shall have the right to terminate this Agreement effective at
the end of such 15-day period without notice or any additional waiting periods.

9. TERM AND TERMINATION

9.1 Term. This Agreement shall take effect as of the Effective Date and shall
remain in effect until the fifth anniversary of the Effective Date (the “Term”),
unless sooner terminated in accordance with Section 9.2. Thereafter, this
Agreement will renew automatically for additional one-year terms unless either
party provides the other party with written notice at least twelve (12) months
in advance of the scheduled renewal date. With respect to the initial renewal
term, if either party does not intend to renew this Agreement at the expiration
of the initial 5-year term, it shall provide the other party with notice of its
intention to let this Agreement expire not later than the fourth anniversary of
the Effective Date.

9.2 Termination. (a) During the term of the Program, either party may terminate
the Program and this Agreement upon thirty (30) days written notice to the other
party if the other party commits a material breach of this Agreement, unless
such breach is cured within the thirty (30) day notice period, or if such breach
is not capable of being cured within thirty (30) days unless such party during
such thirty (30) day period initiates actions reasonably expected to cure the
breach and thereafter diligently proceeds to cure the breach. Except for
termination by QED based upon non-payment by ViewRay of amounts due under this
Agreement, termination of the Program pursuant to this Section 9.2(a) shall not
result in termination of this Agreement except as otherwise provided in
Section 9.2(c). The parties may also terminate the Program at any time in
accordance with the procedure specified in Section 2.5.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Following completion of the Program and, with respect to matters not
directly related to the Program at any time during or following completion of
the Program, either party may terminate this Agreement upon sixty (60) days
written notice to the other party if the other party commits a material breach
of this Agreement (other than non-payment), unless such breach is cured within
the sixty (60) day notice period, or if such breach is not capable of being
cured within sixty (60) days unless such party during such sixty (60) day period
initiates actions reasonably expected to cure the breach and thereafter
diligently proceeds to cure the breach.

(c) The parties may terminate this Agreement at any time by mutual agreement.
ViewRay may also terminate this Agreement in accordance with Section 3.11(a).

(d) The disadvantaged party (as defined in Section 10.14) shall have the right
to terminate this Agreement upon thirty (30) days notice if a Force Majeure
condition has prevented performance by the other party for more than sixty
(60) consecutive days or an aggregate one hundred twenty (120) days in any
12-month period.

9.3 Effect of Termination. (a) Upon termination of the Program pursuant to
Section 9.2(a): (i) QED will terminate all Program tasks then in process in an
orderly manner, as soon as practical and in accordance with a schedule agreed to
by ViewRay and QED; (ii) QED shall deliver to ViewRay a reasonably-detailed
written report describing the results of the Program up to the date of such
termination; and (iii) ViewRay shall pay QED any monies due and owing QED as of
the time of termination for work that has been completed.

(b) Upon any termination (including expiration) of this Agreement each party
shall return to the other party or certify in writing to the other party that it
has destroyed all documents (including those stored on computer systems and
networks) and other tangible items it or its employees or agents have received
or created pertaining, referring or relating to the Confidential Information of
the other party; provided, that a party is permitted to retain one copy of such
materials in its legal files to be used to verify compliance with its
obligations hereunder.

(c) Upon termination or expiration of this Agreement for any reason, ViewRay
will have the right to continue to sell all unsold Products that are in its
possession or that are subject to an open ViewRay Purchase Order as of the
effective date of such termination or expiration. In addition, upon termination
of this Agreement for any reason but specifically excluding expiration of this
Agreement in accordance with Section 9.1, QED will continue to supply ViewRay
with Products for a period of twelve months after termination to wind-down the
supply of Products for ViewRay from QED, provided that if termination was
effected by QED as a result of ViewRay’s material breach of this Agreement then
ViewRay will promptly pay all sums due QED under this Agreement as of the date
of termination. The supply of Products by QED pursuant to this Section 9.3(c)
shall be subject to the provisions of Sections 4-9.

(d) Nothing herein shall be construed to release either party of any obligation
which matured prior to the effective date of any termination, including the
obligation of ViewRay to purchase all Products that are the subject of a binding
Forecast as of the effective date of termination. Either party’s liability for
any uncontested charges, payments or expenses due to the other party that
accrued prior to the termination date shall not be extinguished by termination,
and such amounts (if not otherwise due on an earlier date) shall be immediately
due and payable on the termination date.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

9.4 Survival. Sections 1, 2.6, 2.7, 3.10(b), 4.4(c), 5-8, 9.3 (and the Sections
of this Agreement referenced therein), 9.4 10.1-10.4, 10.7-10.13 and 10.15 shall
survive any termination or expiration of this Agreement.

10. GENERAL PROVISIONS.

10.1 Governing Law. This Agreement shall be governed and construed in accordance
with the internal, substantive laws of Ohio, to the exclusion of any choice or
conflict of laws rule or provision that would result in the application of the
substantive law of any other jurisdiction. The United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement
or the transactions contemplated by this Agreement.

10.2 Dispute Resolution. (a) The parties will attempt to settle any claim or
controversy arising out of this Agreement or the subject matter hereof through
consultation and negotiation in good faith in a spirit of mutual cooperation.
Such matters will be initially addressed by the Manager of Hardware Development
of ViewRay and the Manager of Operations of QED, who shall use reasonable
efforts to attempt to resolve the dispute through good faith negotiations by
telephone or in person as may be agreed. If they fail to resolve the dispute
within thirty (30) days after either party notifies the other of the dispute,
then the matter will be escalated to the Senior Vice President of Engineering of
ViewRay and the Vice President of Operations of QED, or their designees for
resolution. They will use reasonable efforts to attempt to resolve the dispute
through good faith negotiations by telephone or in person as may be agreed. If
they fail to resolve the dispute within thirty (30) days after it is referred to
them and do not mutually agree to extend the time for negotiation, then the
dispute will be submitted to arbitration in accordance with the procedure set
forth in Section 10.2(b).

(b) Except with respect to actions by either party seeking equitable or
declaratory relief, any claim or controversy arising in whole or in part under
or in connection with this Agreement or the subject matter hereof that is not
resolved pursuant to Section 10.2(a) will be referred to and finally resolved by
arbitration in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association as such Rules may be modified by this
Agreement, by one arbitrator, who will be agreed upon by the parties. If the
parties are unable to agree upon a single arbitrator within thirty (30) days
following the date arbitration is demanded, three arbitrators will be used, one
selected by each party within ten (10) days after the conclusion of the 30-day
period and a third selected by the first two within 10 days thereafter. Unless
the parties agree otherwise, they will be limited in their discovery to directly
relevant documents. Responses or objections to a document request will be served
twenty (20) days after receipt of the request. The arbitrator(s) will resolve
any discovery disputes. The foregoing arbitration proceedings may be commenced
by either party by notice to the other party. Unless otherwise agreed by the
parties, all such arbitration proceedings will be held in Cleveland, Ohio, USA;
provided that proceedings may be conducted by telephone conference call with the
consent of the arbitrator. All arbitration proceedings will be conducted in the
English language and the arbitrator(s) will apply the law of Ohio. The
arbitrator(s) will only have the authority to award actual money damages (with
interest on unpaid amounts from the date due) and, except with respect to a
breach or nonperformance of any provision of this Agreement relating to
Confidential Information, the arbitrator(s) will not have the authority to award
indirect, incidental, consequential, exemplary, special or punitive damages, and
the parties expressly

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

waive any claimed right to such damages. The arbitrator(s) also shall be
authorized to grant any temporary, preliminary or permanent equitable remedy or
relief the arbitrators deem just and equitable and within the scope of this
Agreement, including an injunction or order for specific performance. The award
of the arbitrator(s) shall be the sole and exclusive remedy of the parties.
Judgment on the award rendered by the arbitrator(s) may be enforced in any court
having competent jurisdiction thereof, subject only to revocation on grounds of
fraud or clear bias on the part of the arbitrator(s). The arbitration will be of
each party’s individual claims only, and no claim of any other party will be
subject to arbitration in such proceeding. The costs and expenses of the
arbitration, but not the costs and expenses of the parties, will be shared
equally by the parties. If a party fails to proceed with arbitration,
unsuccessfully challenges the arbitration award, or fails to comply with the
arbitration award, the other party is entitled to costs, including reasonable
attorneys’ fees, for having to compel arbitration or defend or enforce the
award. Except as otherwise required by law, the parties and the arbitrator(s)
will maintain as confidential all information or documents obtained during the
arbitration process, including the resolution of the dispute. Judgment on the
award granted in any arbitration hereunder may be entered in any court having
jurisdiction over the award or any of the parties or any of their respective
assets. The parties knowingly and voluntarily waive their rights to have their
dispute tried and adjudicated by a judge and jury except as expressly provided
herein.

(c) Nothing in this Section 10.2 will prevent a party from resorting to judicial
proceedings if (i) interim relief from a court is necessary to prevent serious
and irreparable injury to such party; or (ii) litigation is required to be filed
prior to the running of the applicable statute of limitations. The use of any
alternative dispute resolution procedure will not be construed under the
doctrine of latches, waiver or estoppel to affect adversely the rights of either
party.

10.3 Amendment and Waiver. No provision of or right under this Agreement shall
be deemed to have been waived by any act or acquiescence on the part of either
party, its agents or employees, but only by an instrument in writing signed by
an authorized officer of each party. No waiver by either party of any breach of
this Agreement by the other party shall be effective as to any other breach,
whether of the same or any other term or condition and whether occurring before
or after the date of such waiver.

10.4 Independent Contractors. Each party represents that it is acting on its own
behalf as an independent contractor and is not acting as an agent for or on
behalf of any third party. This Agreement and the relations hereby established
by and between ViewRay and QED do not constitute a partnership, joint venture,
franchise, agency or contract of employment. Neither party is granted, and
neither party shall exercise, the right or authority to assume or create any
obligation or responsibility on behalf of or in the name of the other party or
its Affiliates. Each party shall be solely responsible for compensating all its
personnel and for payment of all related FICA, workers’ compensation,
unemployment and withholding taxes. Neither party shall provide the other
party’s personnel with any benefits, including but not limited to compensation
for insurance premiums, paid sick leave or retirement benefits.

10.5 Assignment. Neither party may assign this Agreement or any of its rights
and obligations under this Agreement without the prior written consent of the
other party; provided, that either party may assign this Agreement without the
consent of the other party to an Affiliate or in connection with any merger,
acquisition, or sale a majority of such party’s voting stock or a sale

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

of substantially all such party’s assets; provided, further, that in each
instance the assignee expressly assumes all obligations imposed on the assigning
party by this Agreement in writing and the other party is notified in advance of
such assignment. Any purported assignment in violation of this Section 10.5
shall be null and void.

10.6 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

10.7 Notices. Unless otherwise provided herein, any notice, report, payment or
document to be given by one party to the other shall be in writing and shall be
deemed given when delivered personally or mailed by certified or registered
mail, postage prepaid (such mailed notice to be effective on the date which is
three (3) Business Days after the date of mailing), or sent by nationally
recognized overnight courier (such notice sent by courier to be effective one
(1) Business Day after it is deposited with such courier), or sent by telefax
(such notice sent by telefax to be effective when sent, if confirmed by
certified or registered mail or overnight courier as aforesaid) to the address
set forth on the signature page to this Agreement or to such other place as any
party may designate as to itself by written notice to the other party.

10.8 Severability. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof. The parties agree that they will negotiate in good faith or
will permit a court to replace any provision hereof so held invalid, illegal or
unenforceable with a valid provision which is as similar as possible in
substance to the invalid, illegal or unenforceable provision.

10.9 Captions. Captions of the sections and subsections of this Agreement are
for reference purposes only and do not constitute terms or conditions of this
Agreement and shall not limit or affect the meaning or construction of the terms
and conditions hereof.

10.10 Word Meanings. Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires. The singular
shall include the plural, and each masculine, feminine and neuter reference
shall include and refer also to the others, unless the context otherwise
requires.

10.11 Entire Agreement. The terms and provisions contained in this Agreement
(including the Attachments) constitute the entire understanding of the parties
with respect to the transactions and matters contemplated hereby and supersede
all previous communications, representations, agreements and understandings
relating to the subject matter hereof. No representations, inducements, promises
or agreements, whether oral or otherwise, between the parties not contained in
this Agreement shall be of any force or effect. No agreement or understanding
extending this Agreement or varying its terms (including any inconsistent terms
in any purchase order, acknowledgment or similar form) shall be binding upon
either party unless it is in a writing specifically referring to this Agreement
and signed by a duly authorized representative of the applicable party.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

10.12 Rules of Construction. The parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be construed against either party by reason of the
extent to which such party or its professional advisors participated in the
preparation of this Agreement.

10.13 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile signatures shall be accepted
as original signatures, orders may be transmitted electronically and any
document created pursuant to this Agreement may be maintained in an electronic
document storage and retrieval system, a copy of which shall be considered an
original.

10.14 Force Majeure. Except as otherwise provided in this Agreement, in the
event that a delay or failure of a party to comply with any obligation created
by this Agreement is caused by acts of God, wars (declared or undeclared and
including the continuance, expansion or new outbreak of any war or conflict now
in existence), revolution, civil commotion, acts of public enemy, labor strikes
(other than employees of the affected party), terrorism, embargo or acts of
government in its sovereign capacity (collectively, “Force Majeure”), the
“affected party” will, after giving prompt notice to the “disadvantaged party,”
be excused from such performance on a day-to-day basis during the continuance of
such prevention, restriction, or interference (and the disadvantaged party will
likewise be excused from performance of its obligations on a day-to-day basis
during the same period), provided, however, that the affected party will use its
best efforts to avoid or remove the causes of nonperformance and both parties
will proceed immediately with the performance of their obligations under this
Agreement whenever the causes are removed or cease. If Force Majeure conditions
continue for more than sixty (60) consecutive days or an aggregate one hundred
twenty (120) days in any 12-month period, then the disadvantaged party may
terminate this Agreement in accordance with Section 9.2(d).

10.15 Further Assurances. Each party covenants and agrees that, subsequent to
the execution and delivery of this Agreement and without any additional
consideration, it will execute and deliver any further legal instruments and
perform any acts which are or may become reasonably necessary to effectuate the
purposes of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Agreement to be executed on
their behalf by their duly authorized representatives intending it to take
effect as an instrument under seal as of the Effective Date.

 

QUALITY ELECTRODYNAMICS, LLC       VIEWRAY INCORPORATED       By:   /s/ Hiroyuki
Fujita       By:    /s/ Gregory M. Ayers Hiroyuki Fujita, Ph.D.,      
Gregory M. Ayers, MD, PhD, President & Chief Executive Officer       Chief
Executive Officer       Notice Address:       Notice Address: Quality
Electrodynamics, LLC       ViewRay Incorporated 700 Beta Drive, Suite 100      
#2 Thermo Fisher Way Mayfield Village, Ohio 44143       Oakwood Village, OH
44146 Phone: [***]       Phone: [***] Fax: [***]       Fax: [***]

Attachment 1 Product Specifications; Program

Attachment 2 Pricing

Attachment 3 Program Intellectual Property

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT 1

Product Specifications, Deliverables, and Schedule

Section A: Product Specifications

[***]

Section B: Target Schedule

[***]

Section C: Deliverables

[***]

Section D: NRE Costs and Payment Terms

[***]

Section E: Unallocated Fund

 

  •   [***]

Section F: Total Program Costs

 

Line Item

  

Cost

[***]

   [***]

 

QUALITY ELECTRODYNAMICS, LLC       VIEWRAY INCORPORATED       By:   
/s/ Hiroyuki Fujita       By:     /s/ Gregory M. Ayers Hiroyuki Fujita, Ph.D.,
      Gregory M. Ayers, MD, PhD, President & Chief Executive Officer       Chief
Executive Officer

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT 2

Production Pricing

Pricing of the Products supplied to ViewRay pursuant to Section 3 of the
Agreement shall be determined using the procedure specified in Section 3.5 and
when determined for a Product this Attachment 2 shall be amended to incorporate
such commercial supply pricing.

 

Product

   Commercial Supply Pricing  

[***]

   $     

 

QUALITY ELECTRODYNAMICS, LLC       VIEWRAY INCORPORATED       By:   /s/ Hiroyuki
Fujita       By:    /s/ Gregory M. Ayers Hiroyuki Fujita, Ph.D.,      
Gregory M. Ayers, MD, PhD, President & Chief Executive Officer       Chief
Executive Officer

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT 3

Program Intellectual Property

This attachment will serve as the listing of Program Intellectual property as
described in the ‘definitions’ section of the Development and Supply Agreement.
This attachment shall be amended from time-to-time to include new Program
Intellectual Property, in accordance with Section 5.3 of the agreement.

 

QUALITY ELECTRODYNAMICS, LLC       VIEWRAY INCORPORATED       By:   /s/ Hiroyuki
Fujita       By:    /s/ Gregory M. Ayers Hiroyuki Fujita, Ph.D.,      
Gregory M. Ayers, MD, PhD, President & Chief Executive Officer       Chief
Executive Officer

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LOGO [g89741cm-202.jpg]   

Title:

ViewRay [***] Requirements

  

RQ-0004

Page 1 of 2

Rev. date: 07/14/09    Issue date: 7/22/09    Effective date: 7/22/09

Approved by/date: 7/21/09

[***]

Author

  

Approved by/date: 7/21/09

[***]

Author’s Supervisor

  

 

1.0 PURPOSE

This document defines a [***] that will be used for ViewRay MRI RF coils.

 

2.0 [***]

 

4.0 REVISION HISTORY

 

Rev. Date

  

Revision Level

  

Submitted by

  

Description of Changes

  

Reason for changes

[***]    [***]    [***]    [***]   

All pages of this document contain proprietary and confidential information of
ViewRay, Inc., and are intended for use by current ViewRay personnel only.
Copying, disclosure to others, or other use of the material contained herein is
prohibited without the express prior written authorization of ViewRay. Report
violations of these requirements to the ViewRay CEO, Oakwood Village, Ohio.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LOGO [g89741cm-202.jpg]   

Title:

[***] Coil Requirements

  

RQ-0018

Version 1

Page 1 of 3

Rev. date: 8/25/09    Issue date: 9/16/09    Effective date: 9/16/09

Approved by/date: 9/16/09

[***]

Author

  

Approved by/date: 9/16/09

[***]

Supervisor

  

 

1.0 PURPOSE

This document provides the specifications for the [***] coil. The coil will be a
[***]. The coil includes [***].

 

2.0 [***]

All pages of this document contain proprietary and confidential information of
ViewRay, Inc., and are intended for use by current ViewRay personnel only.
Copying, disclosure to others, or other use of the material contained herein is
prohibited without the express prior written authorization of ViewRay. Report
violations of these requirements to the ViewRay CEO, Oakwood Village, Ohio.

 

[***] Three pages in this document have been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LOGO [g89741cm-202.jpg]   

Title:

[***] Coil Requirements

  

RQ-0018

Version 1

Page 3 of 3

Rev. date: 8/25/09    Issue date: 9/16/09    Effective date: 9/16/09

 

5.0 [***]

 

7.0 REVISION HISTORY

 

Rev. Date

  

Revision Level

  

Submitted by

  

Description of Changes

  

Reason for changes

[***]    [***]    [***]    [***]   

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LOGO [g89741cm-202.jpg]   

Title:

[***] Coil
Requirements Document

  

RQ-0013

Rev. B

Page 4 of 4

Rev. date: 5/21/10    Issue date: 5/27/10    Effective date: 5/27/10

 

1. PURPOSE

This document provides the requirements for the [***] Coil to be used with the
ViewRay System™. The Coil will be composed of [***].

 

2. DEFINITIONS

[***]

 

  •   3. [***]

 

7. REVISION HISTORY

 

Rev.

  

Rev. Date

  

Submitted by

  

Description of Changes

  

Reason for changes

[***]    [***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LOGO [g89741cm-202.jpg]   

Title:

[***]
Requirement Document

  

RQ-0015

Rev. B

Page 1 of 5

Rev. date: 5/24/10    Issue date: 5/27/10    Effective date: 5/27/10

Approved by/date: 5/27/10

[***]

Author

  

Approved by/date: 5/27/10

[***]

Supervisor

  

 

1. GENERAL DESCRIPTION

This document provides the specification for the [***] to be used with the
ViewRay™ System. The [***] with the [***]. It will also provide the [***].

 

2. DEFINITIONS

[***]

 

3. [***]

All pages of this document contain proprietary and confidential information of
ViewRay, Inc., and are intended for use by current ViewRay personnel only.
Copying, disclosure to others, or other use of the material contained herein is
prohibited without the express prior written authorization of ViewRay. Report
violations of these requirements to the ViewRay CEO, Oakwood Village, Ohio.

 

[***] Four pages in this document have been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LOGO [g89741cm-202.jpg]   

Title:

[***]
Requirement Document

  

RQ-0015

Rev. B

Page 5 of 5

Rev. date: 5/24/10    Issue date: 5/27/10    Effective date: 5/27/10

All pages of this document contain proprietary and confidential information of
ViewRay, Inc., and are intended for use by current ViewRay personnel only.
Copying, disclosure to others, or other use of the material contained herein is
prohibited without the express prior written authorization of ViewRay. Report
violations of these requirements to the ViewRay CEO, Oakwood Village, Ohio.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LOGO [g89741cm-202.jpg]   

Title:

[***]
Requirement Document

  

RQ-0015

Rev. B

Page 5 of 5

Rev. date: 5/24/10    Issue date: 5/27/10    Effective date: 5/27/10

 

7. REVISION HISTORY

 

Rev.

  

Rev. Date

  

Submitted by

  

Description of Changes

  

Reason for changes

A

   5/12/10    [***]    [***]   

B

   5/24/10    [***]    [***]    [***]

All pages of this document contain proprietary and confidential information of
ViewRay, Inc., and are intended for use by current ViewRay personnel only.
Copying, disclosure to others, or other use of the material contained herein is
prohibited without the express prior written authorization of ViewRay. Report
violations of these requirements to the ViewRay CEO, Oakwood Village, Ohio.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.